              Case 1:19-cr-01211-JB Document 56 Filed 04/15/20 Page 1 of 2


                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                            )
                                                      )
                   Plaintiff,                         )    CRIMINAL NO. 19-CR-1211 JB
                                                      )
         vs.                                          )
                                                      )
 LARRY MITCHELL HOPKINS,                              )
                                                      )
                   Defendant.                         )

         UNITED STATES’ MOTION FOR § 3E1.1(b) DOWNWARD ADJUSTMENT

        Pursuant to USSG § 3E1.1(b), the United States moves for a one-level downward

adjustment in the Defendant's sentencing guidelines offense level.

        1.        Pursuant to USSG § 3E1.1(a), the Defendant has clearly demonstrated acceptance

of responsibility for this offense. The Defendant has assisted authorities in the investigation or

prosecution of this matter by timely notifying authorities of the Defendant’s intention to enter a

plea of guilty.

        2.        Prior to the operation of USSG § 3E1.1(a), the Defendant’s offense level was 16

or greater.

        3.        Counsel for Defendant does not oppose this motion.

                                                      Respectfully submitted,

                                                      JOHN C. ANDERSON
                                                      United States Attorney

                                                      Electronically filed

                                                      HOLLAND S. KASTRIN
                                                      Assistant U. S. Attorney
                                                      P.O. Box 607
                                                      Albuquerque, NM 87102
                                                      (505) 346-7472
           Case 1:19-cr-01211-JB Document 56 Filed 04/15/20 Page 2 of 2

I HEREBY CERTIFY that I electronically filed
the foregoing with the Clerk of the Court
using the CM/ECF system which will send
notification to opposing counsel of record.

 Filed Electronically
HOLLAND S. KASTRIN
Assistant United States Attorney




                                               2
